NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RONALD TRACY PAYNE, DOC #949528, )
                                 )
          Appellant,             )
                                 )
v.                               )
                                 )                  Case No. 2D18-1648
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Ronald Tracy Payne, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.